Exhibit 10.21

 

Memorandum of intent (the "Memorandum of Intent") dated August 25, 2010 between
PhytoMedical Technologies, Inc., a Nevada corporation (the "Prospective
Purchaser"), and Standard Gold Corp., a Nevada corporation (the "Company"). The
Prospective Purchaser and the Company are sometimes herein collectively referred
to as the "Parties" and individually as a "Party."

This Memorandum of Intent is intended to summarize the principal terms of a
proposal being considered by the Prospective Purchaser and the Company pursuant
to which the Prospective Purchaser will acquire all of the outstanding Shares
(as defined below) of the Company (the "Prospective Acquisition") .

This Memorandum of Intent reflects only the status of the discussions to date
between the Prospective Purchaser and the Company. The obligations of the
Parties hereto to consummate the Prospective Acquisition are subject to the
negotiation and execution of the Definitive Agreement as defined below, among
other things. Accordingly, this Memorandum of Intent is intended solely as a
basis for further discussion and is not intended to be and does not constitute a
legally binding agreement; provided, however, that the provisions set forth in
Sections 6, 7, 8, 9,11,12, 13 and 14 below and this paragraph shall be binding
upon the Parties. This Memorandum of Intent shall not confer on any person or
entity, other than the Parties hereto, any rights or remedies, and shall be
superseded in its entirety upon execution of the Definitive Agreement by the
terms and conditions of such Definitive Agreement as referred to in this
Memorandum of Intent.

Based upon the information currently known to the Prospective Purchaser and the
Company, it is proposed that the Definitive Agreement provide for the following
terms:

1.                    Purchase of Stock.

At the closing (the "Closing"), subject to the satisfaction of all conditions
precedent contained in the Definitive Agreement, the Prospective Purchaser will
acquire all of the issued and outstanding capital stock of the Company, on a
fully diluted basis, free and clear of any liens, charges, restrictions or
encumbrances thereon (collectively, the "Shares") through, but not necessarily
limited to, either a merger between the Prospective Purchaser or one of its
subsidiaries and the Company or through a share exchange transaction between the
Prospective Purchaser and each of the shareholders of the Company (collectively,
the "Acquisition Format"); the Acquisition Format, to the extent possible, shall
be structured to ensure that the Prospective Acquisition qualifies as a tax-free
reorganization.

2.                     Purchase Consideration.

The purchase price for the Shares will consist of 607,539,940 shares of the
Prospective Purchaser's common stock (the "Purchase Consideration"). It is
understood and agreed that pending the Closing the Prospective Purchaser will
seek, through the direct registered offering of additional equity securities, a
maximum aggregate amount of $2,000,000 (the "Financing"). The terms of the
Financing entail the issuance of up to 200,000,000 units, each consisting of (i)

 

--------------------------------------------------------------------------------

 

 

shares of common stock of the Prospective Purchaser at a purchase price of $0.01
per Unit and (ii) warrants to purchase the Prospective Purchaser's common stock
at an exercise price of $0.03 or such other terms and conditions as the
Prospective Purchaser may determine.

3.                    Definitive Agreement.

The Prospective Purchaser and the Company hereby agree to use reasonable
diligence to commence good faith negotiations in order to execute and deliver a
definitive stock purchase or Acquisition Format agreement relating to the
Prospective Acquisition (the "Definitive Agreement"). All terms and conditions
concerning the Prospective Acquisition shall be stated in the Definitive
Agreement (or agreements to be entered into pursuant to the Definitive
Agreement), including without limitation, representations, warranties,
covenants, lock-up/leak- out, holdback provisions and indemnities that are usual
and customary in a transaction of this nature as such may be mutually agreed
upon between the Parties.

4.                    Representations and Warranties.

The Definitive Agreement will contain, in addition to such terms and conditions
as the Parties thereto may agree to, such representations and warranties as are
customary to transactions of this type, including without limitation,
representations and warranties by each of the Company and the Prospective
Purchaser as to (a) the accuracy and completeness of its audited financial
statements for the period from inception to June 30, 2010 and current interim
financial statements; (b) disclosure of all its material contracts, commitments
and liabilities, direct or contingent; (c) the physical condition, suitability,
ownership and absence of liens, claims and other adverse interests with respect
to its assets; (d) the absence of liabilities, other than as set forth in its
current balance sheet, and liabilities incurred in the ordinary course of
business since that date; (e) the absence of a material adverse change in its
condition (financial or otherwise), business, properties, or assets; (f) the
absence of pending or threatened litigation, claims] investigations or other
matters affecting the Prospective Acquisition; (g) its compliance with laws and
regulations applicable to its business and obtaining all licenses and permits
required for its business; and (h) its due incorporation, organization, valid
existence, good standing and capitalization. For purposes hereof, the term
"material" as it relates to the Company's or the Prospective Purchaser's
contracts in clause (b) above, refers to (i) any contract requiring the Company
or the Prospective Purchaser, as the case may be, to expend over the course of a
twelve month period in excess of $100,000, (ii) any contract that cannot be
terminated on less than 10 days notice without the Company or the Prospective
Purchaser, as the case may be, incurring penalties or liabilities thereunder in
excess of $25,000, or (iii) any contract with an affiliate of the Company or the
Prospective Purchaser, as the case may be.

5.                     Conditions to Consummation of the Prospective
Acquisition.

(a) The obligation of the Prospective Purchaser with respect to the Prospective
Acquisition shall be subject to satisfaction of conditions customary to
transactions of this type, including without limitation, (i) receipt and
approval by the Prospective Purchaser of the Company's audited financial
statements for the period from inception through June 30, 2010 (collectively,
the "Financial Statements"); (ii) execution of the Definitive Agreement 'by all

 

2

--------------------------------------------------------------------------------

 

 

Parties; (iii) the obtaining of all requisite regulatory, administrative,
governmental or third party authorizations and consents; (iv) absence of a
material adverse change in the condition (financial or otherwise), business,
properties, assets or prospects of the Company; (v) absence of pending or
threatened litigation, claims, investigations or other matters affecting the
Company or the Prospective Acquisition; (vi) satisfactory completion by the
Prospective Purchaser of a due diligence investigation of the Company; (vii)
confirmation that the representations and warranties of the Company are true and
accurate in all respects; (viii) requisite approval of the Board of Directors of
the Company and of the Prospective Purchaser, the approval of the shareholders
of the Company to consummate the Proposed Transaction; (ix) the consummation of
the Financing; (x) appropriate representation and certification, as may be
required by the Prospective Purchaser, by each the shareholders of the Company
to the effect that such shareholder is an "accredited investor" as such term is
defined in Regulation D as promulgated under Securities Act of 1933, as amended;
and (xi) to the extent deemed necessary by the Prospective Purchaser, the
exercise or conversion of any warrants, options, rights, convertible securities,
or any other derivative securities, if any, of the Company convertible into or
exercisable for shares of the Company's common stock, into shares of the
Company's common stock. The foregoing is not intended to be a complete list of
the conditions to completing the Prospective Acquisition, which the Parties
hereto may negotiate and incorporate into the Definitive Agreement.

(b) The obligation of the Company with respect to the Prospective Acquisition
shall be subject to satisfaction of conditions customary to transactions of this
type, including without limitation, (i) execution of the Definitive Agreement by
all Parties; (ii) the Prospective Purchaser obtaining all requisite regulatory,
administrative, governmental or third party authorizations and consents; (iii)
absence of a material adverse change in the condition (financial or otherwise),
business, properties, assets or prospects of the Prospective Purchaser; (iv)
absence of pending or threatened litigation, claims, investigations or other
matters affecting the Prospective Purchaser or the Prospective Acquisition; (v)
satisfactory completion by the Company of a due diligence investigation of the
Prospective Purchaser; (vi) confirmation that the representations and warranties
of the Prospective Purchaser are true and accurate in all respects; (vii)
requisite approval of the Board of Directors of the Company and the Prospective
Purchaser, the approval of the shareholders of the Company to consummate the
Prospective Acquisition; and (viii) the consummation of the Financing. The
foregoing is not intended to be a complete list of the conditions to completing
the Prospective Acquisition which the Parties hereto may negotiate and
incorporate into the Definitive Agreement.

6. Access to Company.

The Company will give the Prospective Purchaser, its legal, accounting and
scientific advisors full access to any personnel and all properties, documents,
contracts, books, records and operations of the Company relating to its
business. The Company will furnish the Prospective Purchaser with copies of
documents and with such other information as the Prospective Purchaser may
reasonably request.

7. No Other Offers.

 

3

--------------------------------------------------------------------------------

 

 

The Company acknowledges that the Prospective Purchaser will incur significant
expense in connection with its due diligence review and preparation and
negotiation of the Definitive Agreement. As a result, upon execution of this
Memorandum of Intent, the Company shall terminate any existing discussions or
negotiations with, and shall cease to provide information to or otherwise
cooperate with, any party other than the Prospective Purchaser and its
representatives with respect to any Prospective Acquisition Transaction (as
defined below). In addition, from and after the date hereof until the
Termination Date, none of the Company nor any of its shareholders, subsidiaries
or affiliates, or any of their respective officers, directors, employees,
members, managers, representatives or agents, will directly or indirectly
encourage, solicit, initiate, have or continue any discussions or negotiations
with or participate in any discussions or negotiations with or provide any
information to or otherwise cooperate in any other way with, or enter into any
agreement, memorandum of intent or agreement in principle with, or facilitate or
encourage any effort or attempt by any corporation, partnership, company, person
or other entity or group (other than the Prospective Purchaser and its
shareholders, subsidiaries or affiliates, or any of their respective officers,
directors, employees, members, managers, representatives or agents) concerning
any Acquisition Format, joint venture, recapitalization, reorganization, sale of
substantial assets, sale of any shares of capital stock, investment or similar
transaction involving the Company or any subsidiary or division of the Company
(each, a "Prospective Acquisition Transaction"). The Company shall notify the
Prospective Purchaser promptly of any inquiries, proposals or offers made by
third parties to the Company or any of its shareholders, subsidiaries or
affiliates, or any of their respective officers, directors, employees, members,
managers, representatives or agents with respect to a Prospective Acquisition
Transaction and furnish the Prospective Purchaser the terms thereof (including,
without limitation, the type of consideration offered and the identity of the
third party). The Company shall deal exclusively with the Prospective Purchaser
with respect to any possible Prospective Acquisition Transaction and the
Prospective Purchaser shall have the right to match the terms of any proposed
transactions in lieu of such third parties.

8.                    Conduct of Business.

Each of the Company and the Prospective Purchaser shall use its best efforts to
preserve intact its business organization and employees and other business
relationships; shall continue to operate in the ordinary course of business and
maintain its books, records and accounts in accordance with Generally Accepted
Accounting Principles and consistent with past practice; shall use its
reasonable best efforts to maintain, except as contemplated by Sections 2 and 5
of this Memorandum of Intent, its current financial condition, including working
capital levels; shall not incur any indebtedness except as required to pay
ongoing operating expenses, expenses related to this Memorandum of Intent, the
Bridge Loan (as defined below), the Prospective Acquisition or in the ordinary
course of such Party's business; shall not declare or make any dividend or stock
distributions; and shall not make any payments to employees outside the ordinary
course of business and consistent with past practices.

9.                     Expenses.

Each of the Parties shall pay its respective expenses incident to this
Memorandum of Intent, the Definitive Agreement and consummation of the
transactions contemplated hereby and

 

4

--------------------------------------------------------------------------------

 

 

thereby.

10.             Brokerage, Finders and Other Fees.

The Definitive Agreement shall provide, that neither the Prospective Purchaser
nor the Company has incurred or is otherwise liable for any the brokerage or
finder's fee payable in connection with the Prospective Acquisition.

11.                 Confidentiality.

(a)              "Confidential Information," as used herein, shall mean all
information and material (whether written or oral) disclosed by one Party hereto
(the "Disclosing Party") or its directors, officers, employees, independent
contractors, affiliates, representatives (including, without limitation,
financial advisors, attorneys and accountants) or agents or potential sources of
financing (collectively, "Representatives") to the other Party hereto (the
"Receiving Party") or its Representatives, which concern the business of the
Disclosing Party and which is proprietary to Disclosing Party, and is marked or
otherwise identified as "Confidential," "Proprietary," "Sensitive" or in another
manner indicating its confidential and/or proprietary nature, or by the nature
of the circumstances surrounding the disclosure or receipt of the information or
material should be treated as Confidential Information. The term Confidential
Information includes all such information or material which Receiving Party may
obtain knowledge of through or as a result of the relationship established
hereunder with Disclosing Party, access to Disclosing Party's premises or
communications with Disclosing Party's Representatives. The term Confidential
Information also includes all notes, analyses, extracts, compilations, studies,
interpretations or other materials prepared by Receiving Party to the extent
they contain or reflect Disclosing Party's Confidential Information.

(b)              Confidential Information shall not include information or
material that (i) is now or later becomes generally known to the public (other
than as result of a breach of this Memorandum of Intent); (ii) is independently
developed by Receiving Party without use of or access to Disclosing Party's
Confidential Information; (iii) Receiving Party lawfully obtains from any third
party who has lawfully obtained such information; (iv) is later published or
generally disclosed to the public by Disclosing Party; (v) at the time of its
disclosure to Receiving Party, (A) is already known to Receiving Party and, to
the best knowledge of Receiving Party, is not subject to any confidentiality
obligations and the disclosure thereof to Receiving Party has not breached any
confidentiality obligations, or (B) is available on a non­confidential basis to
Receiving Party; (vi) is approved for release by prior written authorization of
Disclosing Party; or (vii) is required to be disclosed pursuant to any
applicable statute, law, rule or regulation of any governmental authority or
pursuant to any order of any court of competent jurisdiction, provided that
Receiving Party shall advise Disclosing Party of the request for disclosure in
sufficient time to apply for such legal protection as may be available with
respect to the confidentiality of the Confidential Information. Receiving Party
shall bear the burden of showing that any of the foregoing exclusions applies to
any information or materials.

(c)              Receiving Party shall use all Confidential Information solely
for the limited purpose(s) of assessing the merits of its proceeding with the
Prospective Acquisition (the "Purpose") and shall hold in confidence and not
disclose such Confidential Information in any manner to, or permit the use
thereof by any person or persons other than Receiving Party's

 

5

--------------------------------------------------------------------------------

 

 

Representatives who have a legitimate need to know or to have access to such
Confidential Information and who are first informed by Receiving Party of the
confidential nature of the Confidential Information and agree to maintain the
confidentiality of such Confidential Information. Receiving Party will cause its
Representatives to observe the terms of this Memorandum of Intent, and will be
responsible for any breach of this Memorandum of Intent by any of its
Representatives. Receiving Party covenants that it will use such degree of care
as is reasonable and necessary to protect and safeguard the confidentiality of
Disclosing Party's Confidential Information and represents that such degree of
care is reasonably designed to protect the confidentiality of proprietary and
confidential information. Except as otherwise expressly permitted under this
Memorandum of Intent, Receiving Party shall not use or disclose to others, or
permit the use or disclosure of, any Confidential Information of Disclosing
Party, and shall not take advantage of any corporate opportunity of Disclosing
Party disclosed to Receiving Party under this Memorandum of Intent. Receiving
Party agrees to advise Disclosing Party promptly in writing upon the occurrence
of any unauthorized disclosure, misappropriation or misuse of any Confidential
Information or other breach of this Memorandum of Intent of which Receiving
Party may become aware and that any such breach does not relieve Receiving Party
of any of its obligations hereunder. Except to the extent required by law, no
Party hereto shall disclose the existence or subject matter of the discussions
or business relationship contemplated by this Memorandum of Intent, the
existence of this Memorandum of Intent or the identity of the Parties hereto.

(d)              Receiving Party shall not copy (except as reasonably required
for the Purpose), alter, modify, disassemble, reverse engineer or decompile any
Confidential Information without the prior written consent of Disclosing Party.

(e)                If either Party determines not to proceed with the
Prospective Acquisition, then such Party will promptly inform the other Party of
that decision and, in that case, or at any time upon the request of Disclosing
Party or any of its Representatives, Receiving Party will, at the election of
Disclosing Party, either (i) promptly destroy all copies of the written
Confidential Information in its or its Representatives' possession and confirm
such destruction to Disclosing Party in writing, or (ii) promptly deliver to
Disclosing Party at its own expense all Confidential Information, together with
any copies thereof that may have been made) in its or its Representatives'
possession. In addition, in the event of such a decision or request, all other
Confidential Information prepared by Receiving Party shall be destroyed and no
copy thereof shall be retained except that Receiving Party shall not be required
to destroy or return any electronic copies of Confidential Information created
pursuant to its standard electronic archival and back-up procedures (it being
agreed that any such electronic copies shall remain subject to the
confidentiality and other obligations set forth in this Memorandum of Intent).
Notwithstanding the return or destruction of the Confidential Information,
Receiving Party and its Representatives will continue to be bound by their
obligations of confidentiality and other obligations hereunder, and all such
obligations shall expressly survive the return or destruction of the
Confidential Information. Any oral Confidential Information will continue to be
subject to the terms of this Memorandum of Intent.

(f)               The Parties acknowledge that neither Disclosing Party, nor its

 

6

--------------------------------------------------------------------------------

 

 

Representatives, nor any of its or their respective officers, directors,
employees, agents or controlling person within the meaning of Section 20 of the
Securities Exchange Act of 1934, as amended, makes any express or implied
representation or warranty as to the accuracy' or completeness of the
Confidential Information, and the Parties agree that no such person will have
any liability relating to the Confidential Information or for any errors therein
or omissions therefrom. The Parties further agree that Receiving Party is not
entitled to rely on the accuracy or completeness of the Confidential Information
and that Receiving Party will be entitled to rely solely on such representations
and warranties as may be included in a Definitive Agreement signed by the
Parties with respect to the Prospective Acquisition, subject to such limitations
and restrictions as may be contained therein.

(g)              Receiving Party understands and acknowledges that Disclosing
Party claims that such Confidential Information has been developed or obtained
by Disclosing Party through the investment of significant time, effort and
expense, and that such Confidential Information provides Disclosing Party with a
significant competitive advantage in its business. Receiving Party acknowledges
and agrees that due to the unique nature of Disclosing Party's Confidential
Information there may be no adequate remedy at law for any unauthorized
disclosure or use by Receiving Party of any Confidential Information, or any
other breach by Receiving Party hereunder, that any such breach may result in
irreparable injury to Disclosing Party and that, therefore, upon any such breach
or threat thereof, Disclosing Party shall be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any such breach.
Such remedies shall not be deemed to be the exclusive remedies for a breach by
Receiving Party of this Memorandum of Intent but shall be in addition to all
other remedies available at law or equity to Disclosing Party.

(h)              The Parties are aware, and will advise their respective
Representatives who are informed of the matters that are the subject of this
Memorandum of Intent, of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.

12.                  Disclosure. Neither the Prospective Purchaser nor the
Company shall without the prior written consent of the other, cause its
directors, officers, shareholders, employees, agents, other representatives and
affiliates not to, disclose to any third party the fact that discussions or
negotiations are taking place concerning the transactions contemplated hereby,
the status thereof, or the existence of this Memorandum of Intent and the terms
thereof, as well as all non-public communications, information, records and
documents disclosed in connection herewith, unless required in connection with
the Financing, or if in the opinion of such Party disclosure is required to be
made by applicable law, regulation or court order, and such disclosure is made
after prior consultation with the other Party.

13.                 Termination.

Subject to the terms of this Memorandum of Intent, upon the earlier of (a) the
mutual written agreement of the Parties hereto or (b) the failure by the Parties
hereto to consummate the

 

7

--------------------------------------------------------------------------------

 

 

Prospective Acquisition by December 31, 2010 (the "Termination Date"), this
Memorandum of Intent shall terminate and the Parties shall be released from all
liabilities and obligations with respect to the subject matter hereof.
Notwithstanding the foregoing, Sections 9, 11,13, and 14 shall survive the
termination or expiration of this Memorandum of Intent.

14.                Dispute Resolution.

In the event of any dispute arising out of or relating to this Memorandum of
Intent such dispute shall be resolved exclusively by confidential binding
arbitration with the New York City, New York branch of JAMS to be governed by
JAMS' commercial rules of arbitration in effect at the time of the commencement
of arbitration and heard before one arbitrator. Each Party shall bear its own
attorneys' fees, expert witness fees, and costs incurred in connection with any
arbitration,

15.             Name Branding.

The Definitive Agreement will provide for the Prospective Purchaser to establish
a post Closing 18 month budget allocating $1,000,000 for the continuation of the
Prospective Purchaser's name branding program and will be escrowed at closing
for such purpose.

16.              Bridge Loan. Upon execution and delivery of this Memorandum of
Intent by the Parties hereto, and subject to the negotiation, execution and
delivery of a loan agreement (the "Bridge Loan Agreement") the Prospective
Purchaser will lend the Company $30,000 (the "Bridge Loan") for the purpose to
maintain in good standing the Company's mineral claims pending completion of the
preliminary discussions between the Parties regarding the Prospective
Acquisition. The Bridge Loan Agreement shall provide for the execution and
delivery of a promissory note by the Company to reflect the Bridge Loan and
shall contain such provisions as are mutually agreed to by the Parties.

17.             Lock Up.

The Definitive Agreement shall contain a provision or a condition precedent to
the consummation of the transactions contemplated thereby that a lock-up
agreement, restricting the resale of the Purchase Consideration for a period of
one year following the Closing (the "Lock­up Period"); and, the Definitive
Agreement (or the "Lock-Up Agreement", as the case may be) shall also provide
that the Prospective Purchaser shall not file any registration statement during
the term of the Lock-up Period with respect to the resale of the Purchase
Consideration.

18.                 Counterparts.

This Memorandum of Intent may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

19.             Construction.

 

8

--------------------------------------------------------------------------------

 

 

Each Party agrees that it and/or its counsel has reviewed and had an opportunity
to review this Memorandum of Intent and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of the Memorandum of
Intent or any amendments hereto.

20.             Notices.

Any notice or other communication required or permitted hereunder shall be in
writing and, unless delivery instructions are otherwise expressly set forth
above herein, either delivered personally (effective upon delivery), by
facsimile transmission (effective on the next day after transmission), by
recognized overnight delivery service (effective on the next day after delivery
to the service), or by registered or certified mail, postage prepaid and return
receipt requested (effective on the third Business Day after the date of
mailing), at the following addresses or facsimile transmission numbers (or at
such other address(es) or facsimile transmission number(s) for a Party as shall
be specified by like notice) (effective day of transmission)

If to the Borrower, at:

Standard Gold Corp.

c/o Strategic American Oil Corporation

600 Leopard Street, Suite 2015

Corpus Christi, Texas 78401

Attention: President

Facsimile: (604) 677-5935

If to the Prospective Purchaser, at:

PhytoMedical Technologies, Inc.

100 Overlook Drive, 2nd Floor

Princeton, New Jersey, 08540

Attention: President and Chief Executive Officer

Facsimile: (248) 671-0315

Or, to such other persons or at such other addresses as shall be furnished by
any party by like notice to the others, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 20 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 20. For purposes hereof, the
term "Business Day" means any day other than a Saturday, Sunday or any day on
which banks in the State of New York are authorized or required by federal law
to be closed in New York, New York.

21.                 Governing Law.

 

9

--------------------------------------------------------------------------------

 

 

This Memorandum of Intent shall be governed by the laws of the State of New
York, without regard to such state's principles of conflicts of laws.

[SIGANTURES FOLLOW ON THE NEXT PAGE]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Memorandum of Intent as of the date first above written.

PhytoMedical Technologies, Inc.

/s/ Amit S. Dang

By:      Amit S. Dang

Title:   Chief Executive Officer and President

/s/ Joshua Bleak

By:      Joshua Bleak

Title:   President


 

 

11

--------------------------------------------------------------------------------

 